MFC Global Investment Management (U.S.), LLC Proxy Voting Policy INTRODUCTION MFC Global Investment Management (U.S.), LLC (MFC GIM (US) or the Firm) is registered with the U.S. Securities and Exchange Commission (SEC) as an investment adviser. As a registered investment adviser, MFC GIM (US) must comply with the requirements of the SEC Investment Advisers Act of 1940, as amended and the rules there under (Advisers Act). In accordance with Rule 206(4)-7 of the Advisers Act, MFC GIM (US) has adopted policies and procedures reasonably designed to prevent violations of the Advisers Act and designated a Chief Compliance Officer to administer its compliance policies and procedures. The Firm is a wholly owned subsidiary of Manulife Financial Corporation (Manulife Financial) and is affiliated with several SEC-registered and non-SEC registered investment advisers which are also subsidiaries or affiliates of Manulife Financial. Collectively, MFC GIM (US) and its advisory affiliates represent the diversified investment management division of Manulife Financial and they provide comprehensive asset management solutions for institutional investors, retirement and investment funds, and individuals, in key markets around the world. Certain of these companies within Manulife Financial offer a number of products and services designed specifically for various categories of investors in a number of different countries and regions. These products or services are only offered to such investors in those countries and regions in accordance with applicable laws and regulations. The Firm manages assets for a variety of institutional and other types of clients, including public and private pension funds, financial institutions and investment trusts. It also manages registered and private collective funds, including UCITS, US and Canadian open- and closed-end mutual funds. In particular, the Firm is affiliated with, and serves as investment manager or a sub-adviser to, a number of mutual fund families that are sponsored by affiliates (the Funds). This investment expertise extends across a full range of asset classes including equity, fixed income and alternative investments such as real estate, as well as asset allocation strategies. The portfolios under management have a mix of investment objectives and may invest in, or create exposure to, a wide variety of financial instruments in different asset classes, including listed and unlisted equity and fixed income securities, commodities, fixed income instruments, derivatives and structured products, futures and options. 1 PROXY VOTING POLICY This Proxy Voting Policy (the Policy) covers the proxy activities and related disclosure obligations of MFC GIM (US) and applies to all MFC GIM (US) clients for whom MFC GIM (US) has been delegated the authority to vote proxies. The Proxy Voting Policy is designed to meet the needs of MFC GIM (US)s clients with strict adherence to the highest principles of fiduciary conduct, including minimizing any potential material conflict of interest between the Firm and the Firms clients. It is also designed to ensure compliance with the applicable rules and regulations of the various regulators to which MFC GIM (US) is subject. It sets forth the general corporate governance principles of MFC GIM (US) in ensuring that clear guidelines are established for voting proxies and communicating such with our clients, regulators and other relevant parties. The structure and purpose of the Proxy Voting Policy will continually evolved in alignment with the risk profile of MFC GIM (US), internal standards and requirements, roles and responsibilities of the MFC GIM (US) Board and other relevant oversight committees, and regulatory requirements. The Proxy Voting Policy is not intended to cover every possible situation that may arise in the course of conducting the Firms business. It is meant to be subject to change and to interpretation from time to time where facts and circumstances dictate, or where new regulations or guidance become effective, or where the plain language of the Policy appears unclear in light of the particular circumstances. All Firm employees are asked to consult with the Chief Compliance Officer of MFC GIM (US) (Chief Compliance Officer) if they have any questions concerning this Policy, questions about the standards set forth, or questions about proxy voting in general. Where, however, such obligations are inconsistent with this Policy, then the matter should immediately be referred to the Chief Compliance Officer and the MFC GIM (US) General Counsel (General Counsel) who have authority to interpret this Policy or to take appropriate action in accordance with the principles set forth in this Policy in a manner in any situations not specifically covered by guidelines or procedures. The Proxy Policy has the following seven sections: 1. General Principles 2. Standards 3. Administration 4. Potential Conflicts 5. Recordkeeping 6. Policy Administration Exhibit A- RiskMetrics Proxy Voting Guidelines 2 1. General Principles Scope MFC GIM (US) provides investment advisory services to both ERISA and non-ERISA institutional clients, the Funds, and other non-institutional clients (collectively, the Clients). MFC GIM (US) understands that proxy voting is an integral aspect of security ownership. Accordingly, in cases where MFC GIM (US) has been delegated authority to vote proxies, that function must be conducted with the same degree of prudence and loyalty accorded any fiduciary or other obligation of an investment manager. This Policy permits Clients to: 1. delegate to MFC GIM (US) the responsibility and authority to vote proxies on their behalf according to MFC GIM (US)s proxy voting polices and guidelines; 2. delegate to MFC GIM (US) the responsibility and authority to vote proxies on their behalf according to the particular Clients own proxy voting policies and guidelines, subject to acceptance by the Firm, as mutually agreed upon between the Firm and the Client; or 3. elect to vote proxies themselves. In instances where Clients elect to vote their own proxies, MFC GIM (US) shall not be responsible for voting proxies on behalf of such Clients. Policy Statement MFC GIM (US) seeks to vote proxies in the best economic interests of all of its Clients for whom the Firm has proxy voting authority and responsibilities. In the ordinary course, this entails voting proxies in a way which MFC GIM (US) believes will maximize the monetary value of each portfolios holdings. MFC GIM (US) takes the view that this will benefit the Clients. The Firm believes that its Proxy Voting Policy is reasonably designed to ensure that proxy matters are conducted in the best interest of Clients, and in accordance with MFC GIM (US)s fiduciary duties, applicable rules under the Investment Advisers Act of 1940 and fiduciary standards and responsibilities for ERISA clients set out in the U.S. Department of Labor interpretations. To fulfill the Firms fiduciary duty to Clients with respect to proxy voting, MFC GIM (US) has contracted with the RiskMetrics Group (RiskMetrics), an independent third party service provider, to vote Clients proxies according to RiskMetrics proxy voting recommendations. Proxies will be voted in accordance with the voting recommendations contained in the applicable domestic or global RiskMetrics Proxy Voting Manual, as in effect from time to time. Except in instances where a MFC GIM (US) client retains voting authority, MFC GIM (US) will instruct custodians of client accounts to forward all proxy statements and materials received in respect of client accounts to RiskMetrics. 3 Copies of the current domestic and global RiskMetrics proxy voting guidelines are attached as Exhibit A to the Policy. MFC GIM (US) reserves the right to amend any of RiskMetricss guidelines in the future. If any such changes are made an amended Proxy Voting Policy will be made available for clients. Therefore, the Proxy Voting Policy encompasses the following principles:  The proxy voting function of MFC GIM (US) Operations (Proxy Operations) shall cause the implementation of procedures, practices, and controls (collectively, the Procedures) sufficient to promote high quality fiduciary administration of the Proxy Voting Policy, including the proper oversight of any service providers hired by the Firm to assist it in the proxy voting process. Such Procedures shall be reasonably designed to meet all applicable regulatory requirements and highest fiduciary standards.  The Chief Compliance Officer makes an annual risk-based assessment of MFC GIM (US)s proxy voting activities, and may conduct a review of the Procedures to determine that such Procedures are satisfactory to promote high-quality fiduciary administration. The Chief Compliance Officer makes periodic reports to MFC GIM (US) Senior Investment Policy Committee (SIPC) that include a summary of instances where MFC GIM (US) has (i) voted proxies in a manner inconsistent with the recommendation of RiskMetrics, and (ii) voted proxies in circumstances in which a material conflict of interest may exist as set forth in the Conflicts section.  Except as otherwise required by law, MFC GIM (US) has a general policy of not disclosing to any issuer or third party how MFC GIM (US) or its voting delegate voted a Clients proxy.  MFC GIM (US) endeavors to show sensitivity to local market practices when voting proxies of non-U.S. issuers. MFC GIM (US) votes in all markets where it is feasible to do so. 4 2. Standards MFC GIM (US) has engaged RiskMetrics as its proxy voting agent to: 1. research and make voting recommendations or, for matters for which MFC GIM (US) has so delegated, to make the voting determinations; 2. ensure that proxies are voted and submitted in a timely manner; 3. handle other administrative functions of proxy voting; 4. maintain records of proxy statements received in connection with proxy votes and provide copies of such proxy statements promptly upon request; 5. maintain records of votes cast; and 6. provide recommendations with respect to proxy voting matters in general. Oversight of the proxy voting process is the responsibility of the SIPC. The SIPC reviews and approves amendments to the Proxy Voting Policy and delegates authority to vote in accordance with this Policy to RiskMetrics. MFC GIM (US) does not engage in the practice of empty voting ( a term embracing a variety of factual circumstances that result in a partial or total separation of the right to vote at a shareholders meeting from beneficial ownership of the shares on the meeting date). MFC GIM (US) prohibits investment managers from creating large hedge positions solely to gain the vote while avoiding economic exposure to the market. MFC GIM (US) will not knowingly vote borrowed shares (for example, shares borrowed for short sales and hedging transactions) that the lender of the shares is also voting. MFC GIM (US) reviews various criteria to determine whether the costs associated with voting the proxy exceeds the expected benefit to Clients and may conduct a cost-benefit analysis in determining whether it is in the best economic interest to vote client proxies. Given the outcome of the cost-benefit analysis, the Firm may refrain from voting a proxy on behalf of the Clients accounts. In addition, MFC GIM (US) may refrain from voting a proxy due to logistical considerations that may have a detrimental effect on the Firms ability to vote such a proxy. These issues may include, but are not limited to: 1. proxy statements and ballots being written in a foreign language; 2. underlying securities have been lent out pursuant to a Clients securities lending program; 3. untimely notice of a shareholder meeting; 4. requirements to vote proxies in person; 5. restrictions on foreigners ability to exercise votes; 6. restrictions on the sale of securities for a period of time in proximity to the shareholder meeting (share blocking and re-registration); 5 7. requirements to provide local agents with power of attorney to facilitate the voting instructions. Such proxies are voted on a best-efforts basis; or 8. inability of a Clients custodian to forward and process proxies electronically. 3. Administration Proxy Operations is responsible for administering the proxy voting process, including: 1. Implementing and updating the applicable domestic and global RiskMetrics proxy voting guidelines; 2. Coordinating and overseeing the proxy voting process performed by RiskMetrics; and 3. Providing periodic reports to the SIPC, the Chief Compliance Officer and Clients as requested. As noted, all proxies received on behalf of Clients are forwarded to RiskMetrics. Any MFC GIM (US) employee that receives a clients proxy statement should therefore notify Proxy Operations and arrange for immediate delivery to RiskMetrics. From time to time, proxy votes will be solicited which (i) involve special circumstances and require additional research and discussion or (ii) are not directly addressed by RiskMetrics. These proxies are identified through a number of methods, including, but not limited to, notification from RiskMetrics, concerns of clients, and questions from consultants. In such instances of special circumstances or issues not directly addressed by RiskMetrics, a sub-committee of the SIPC (Proxy Committee) will be consulted for a determination of the proxy vote. The Proxy Committee is comprised of no fewer than three members of the SIPC. Although the Firm anticipates that such instances will be rare, the Proxy Committees first determination is whether there is a material conflict of interest between the interests of a Client and those of MFC GIM (US). If the Proxy Committee determines that there is a material conflict, the process detailed under Potential Conflicts below is followed. If there is no material conflict, the Proxy Committee examines each of the issuers proposals in detail in seeking to determine what vote would be in the best interests of Clients. At this point, the Proxy Committee will make a voting decision based on maximizing the monetary value of all portfolios holdings. There may be circumstances under which a portfolio manager or other MFC GIM (US) investment professional (MFC GIM (US) Investment Professional) believes that it is in the best interest of a Client or Clients to vote proxies in a manner inconsistent with the recommendation of RiskMetrics. In such an event, as feasible, the MFC GIM (US) Investment Professional shall inform Proxy Operations of its decision to vote such proxy in a manner inconsistent with the recommendation of RiskMetrics. Proxy Operations will report to the Chief 6 Compliance Officer no less than quarterly any instance where a MFC GIM (US) Investment Professional has decided to vote a proxy on behalf of a Client in that manner. In addition to voting proxies, MFC GIM (US): 1. describes its proxy voting procedures to its clients in the relevant or required disclosure document, including Part 2 of its Form ADV; 2. provides clients with a copy of the Proxy Voting Policy, upon request; 3. discloses to its clients how they may obtain information on how MFC GIM (US) voted the clients proxies; 4. generally applies its Proxy Voting Policy consistently and keeps records of votes for each Client; 5. documents the reason(s) for voting for all non-routine items; and 6. keeps records of such proxy voting through RiskMetrics available for inspection by the Client or governmental agencies. 4. Conflict Of Interest In instances where MFC GIM (US) has the responsibility and authority to vote proxies on behalf of its clients for which MFC GIM (US) serves as the investment adviser, there may be instances where a material conflict of interest exists. For example, MFC GIM (US) or its affiliates may provide services to a company whose management is soliciting proxies, or to another entity which is a proponent of a particular proxy proposal. Another example could arise when MFC GIM (US) or its affiliates has business or other relationships with participants involved in proxy contests, such as a candidate for a corporate directorship. More specifically, if MFC GIM (US) is aware that one of the following conditions exists with respect to a proxy, MFC GIM (US) shall consider such event a potential material conflict of interest: 1. MFC GIM (US) has a business relationship or potential relationship with the issuer; 2. MFC GIM (US) has a business relationship with the proponent of the proxy proposal; or 3. MFC GIM (US) members, employees or consultants have a personal or other business relationship with the participants in the proxy contest, such as corporate directors or director candidates. As a fiduciary to its clients, MFC GIM (US) takes these potential conflicts very seriously. While MFC GIM (US)s only goal in addressing any such potential conflict is to ensure that proxy votes are cast in the clients best interests and are not affected by MFC GIM (US)s potential conflict, there are a number of courses MFC GIM (US) may take. The final decision as to which course to follow shall be made by the Proxy Committee. 7 In the event of a potential material conflict of interest, the SIPC will (i) vote such proxy according to the specific recommendation of RiskMetrics; (ii) abstain; or (iii) request that the Client votes such proxy. All such instances shall be reported to the Chief Compliance Officer at least quarterly. As RiskMetrics will vote proxies in accordance with the proxy voting guidelines described in Exhibit A, MFC GIM (US) believes that this process is reasonably designed to address conflicts of interest that may arise between MFC GIM (US) and a Client as to how proxies are voted. When the matter falls clearly within one of the proposals enumerated in RiskMetrics proxy voting policy, casting a vote which simply follows RiskMetrics pre-determined policy would eliminate MFC GIM (US)s discretion on the particular issue and hence avoid the conflict. In other cases, where the matter presents a potential material conflict and is not clearly within one of the RiskMetrics enumerated recommendations, or is of such a nature that the Proxy Committee believes more active involvement is necessary, the Proxy Committee shall make a decision as to the voting of the proxy. The basis for the voting decision, including the basis for the determination that the decision is in the best interests of Clients, shall be formalized in writing as a part of the minutes of the Proxy Committee. Which action is appropriate in any given scenario would be the decision of the Proxy Committee in carrying out its duty to ensure that the proxies are voted in the Clients, and not MFC GIM (US)s, best interests. 5. Recordkeeping In accordance with applicable law, MFC GIM (US) shall retain the following documents on behalf of MFC GIM (US) for not less than five years from the end of the year in which the proxies were voted, the first two years in MFC GIM (US)s office:  the MFC GIM (US) Proxy Voting Policy and any additional procedures created pursuant to that policy;  a copy of each proxy statement MFC GIM (US) receives regarding securities held by Clients (this requirement will be satisfied by RiskMetrics who has agreed in writing to do so or by obtaining a copy of the proxy statement from the EDGAR database);  a record of each vote cast by MFC GIM (US) (this requirement will be satisfied by RiskMetrics who has agreed in writing to do so) on behalf of Clients;  a copy of any document created by MFC GIM (US) that was material in making its voting decision or that memorializes the basis for such decision; and  a copy of each written request from a client, and response to the client, for information on how MFC GIM (US) Clients proxies were voted. 8 6. Policy Administration The Proxy Voting Policy shall be review and approved by the Chief Compliance Officer at least annually. The Chief Compliance Officer shall make periodic reports to the SIPC covering the effectiveness of the Policy. 9 Exhibit A : MFC GIM (US) Proxy Voting Policy RiskMetrics Proxy Voting Guidelines Summary The following is a concise summary of RiskMetrics proxy voting policy guidelines. 10
